Sua sponte, the parties shall file additional briefs addressing the following issues (1) does Anthony Apanovitch's petition for postconviction relief satisfy any of the statutory exceptions for untimely and successive postconviction petitions provided in R.C. 2953.23(A), (2) if no statutory exception applies, did the trial court lack jurisdiction to consider the petition, and (3) if the trial court lacked jurisdiction to consider the petition, what is the proper disposition of this appeal?
Ohio Attorney General, as amicus curiae, also may file a brief addressing these issues. All briefs shall be filed within twenty days of the date of this entry and shall not exceed fifteen numbered pages. No responsive briefs shall be permitted.
O'Donnell, J., dissents.